             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
          CRIMINAL CASE NO. 1:16-cr-00051-MR-WCM-2


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
     vs.                        )                  ORDER
                                )
SAMUEL ZUNIGA MEDINA, a/k/a     )
“Ghost,”                        )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Defendant’s Motion for

Compassionate Release [Doc. 206]; the Government’s Response to

Defendant’s Motion for Compassionate Release [Doc. 208]; and the

Government’s Motion to Seal Exhibit to Response [Doc. 210].

I.   BACKGROUND

     In April 2017, the Defendant Samuel Zuniga Medina was convicted of

one count of conspiracy to distribute a quantity of methamphetamine and

sentenced to a term of 188 months’ imprisonment.        [Doc. 125].   The

Defendant is currently housed at the Federal Satellite Low security prison
(“FSL”) adjacent to FCI Jesup, and his projected release date is August 3,

2029.1

         The Defendant now moves the Court for a compassionate release,

citing the ongoing COVID-19 pandemic. [Doc. 206]. The Court directed the

Government to respond to the Defendant’s motion. [Text-Only Order dated

Feb. 16, 2021]. The Government filed its Response on March 18, 2021.

[Doc. 208]. The Defendant thereafter filed a Reply. [Doc. 212].

II.      DISCUSSION

         A.     Motion for Compassionate Release

         Section 3582(c)(1)(A), as amended by The First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018), permits a defendant

to seek a modification of his sentence for “extraordinary and compelling

reasons,” if the defendant has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier.”              18 U.S.C. §

3582(c)(1)(A). Here, the Government concedes that the Defendant has



1   See https://www.bop.gov/inmateloc/ (last visited April 26, 2021).


                                              2
sufficiently exhausted his administrative remedies with BOP by requesting

compassionate release from the Warden. [Doc. 208 at 23]. Accordingly, the

Court will proceed to address the merits of the Defendant’s compassionate

release request.

      As is relevant here, the Court may reduce a defendant’s sentence

under 18 U.S.C. § 3582(c)(1)(A)(i) for “extraordinary and compelling reasons

if “such reduction is consistent with applicable policy statements issued by

the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i). The Court must

also consider the factors set forth in 18 U.S.C. § 3553(a), to the extent that

such factors are applicable. Id.

      Section 1B1.13 of the United States Sentencing Guidelines sets forth

the Sentencing Commission’s policy statement applicable to compassionate

release reductions.   See U.S.S.G. § 1B1.13.       As is relevant here, the

application note to § 1B1.13 specifies the types of medical conditions that

qualify as “extraordinary and compelling reasons.” First, that standard is met

if the defendant is “suffering from a terminal illness,” such as “metastatic

solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ

disease, [or] advanced dementia.” U.S.S.G. § 1B1.13, cmt. n.1(A)(i).

Second, the standard is met if the defendant is:


                                      3
            (I) suffering from a serious physical or medical
            condition,

            (II) suffering from a serious functional or cognitive
            impairment, or

            (III) experiencing deteriorating physical or mental
            health because of the aging process,

            that substantially diminishes the ability of the
            defendant to provide self-care within the environment
            of a correctional facility and from which he or she is
            not expected to recover.

U.S.S.G. § 1B1.13, cmt. n.1(A)(ii). This policy statement, however, was

adopted before the First Step Act, and the Sentencing Commission has not

updated the policy statement to account for the fact that defendants are now

permitted to file their own motions for compassionate release. In light of

these circumstances, the Fourth Circuit Court of Appeals has held that §

1B1.13 is no longer an “applicable” policy statement that constrains the

discretion of the district courts in finding that “extraordinary and compelling

reasons” exists to warrant a reduction in sentence. See United States v.

McCoy, 981 F.3d 271, 282 (4th Cir. 2020) (“By its plain terms, . . . § 1B1.13

does not apply to defendant-filed motions under § 3582(c)(1)(A)”). Thus, this

Court is “empowered . . . to consider any extraordinary and compelling

reason for release that a defendant might raise.” Id. at 284 (quoting United


                                      4
States v. Zullo, 976 F.3d 228, 230 (2d Cir. 2020)). Nevertheless, the Court

recognized, that the policy statement “remains helpful guidance even when

motions are filed by defendants.” Id. at 282 n.7.

      Here, the Defendant argues that he has a number of medical

conditions—namely, obesity, hypertension, anxiety, and knee and shoulder

pain—that place him at an increased risk of serious illness or death from

COVID-19. [Doc. 206 at 5]. He further contends that the BOP is failing to

control the spread of the virus or to protect the health and safety of its

inmates. [Id. at 2-5].

      The medical records submitted by the Government belie the

Defendant’s claims. A review of these records does not reveal the Defendant

having any history of anxiety or knee and shoulder pain, either before

entering or while in the BOP. [Doc. 209-1 at 8-34]. In any event, the CDC

does not identify either of these conditions as a risk factor for serious illness

from the virus that causes COVID-19.2 Further, the BOP medical records do

not suggest that the Defendant suffers from obesity. [Id.]. While the BOP




2  See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2F
coronavirus%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html
(last visited Apr. 26, 2021).

                                         5
medical records indicate that the Defendant has hypertension, these records

also indicate that this condition has been adequately monitored and is being

treated with medication. [Id. at 8, 11-12].

      Finally, despite the Defendant’s argument to the contrary, the Court

finds that the Federal Bureau of Prisons (“BOP”) has taken significant

measures to protect the health of its inmates. See United States v. Johnson,

No. 1:19-cr-00020-MR-WCM, 2020 WL 7646809, at *2-3 (W.D.N.C. Dec. 23,

2020) (Reidinger, C.J.). In addition to these measures, BOP has begun the

process of vaccinating inmates, which will offer inmates further protection

from the virus. Taken together, these measures are designed to mitigate

sharply the risks of COVID-19 transmission in BOP institutions while allowing

BOP to continue to fulfill its mandate of incarcerating those persons

sentenced or detained based on judicial orders.3 Given BOP’s efforts, the

fact that the Defendant faces a potential risk of contracting the virus while

incarcerated, without more, is not sufficient to justify the relief he requests.

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (“[T]he mere




3 The effects of these mitigation efforts in evident in the fact that FCI Jesup has had a
total of 481 coronavirus cases among its inmate population and two deaths, but currently
has only one positive case among its inmate population.                              See
https://www.bop.gov/coronavirus/ (last visited Apr. 26, 2021).

                                           6
existence of COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate release,

especially considering BOP's statutory role, and its extensive and

professional efforts to curtail the virus's spread.”).

      Even if the Defendant could establish an extraordinary and compelling

reason for his release, this Court still must consider the § 3553(a) factors, as

“applicable,” as part of its analysis of determining whether a sentence

reduction is warranted. See § 3582(c)(1)(A); United States v. Chambliss,

948 F.3d 691, 694 (5th Cir. 2020).

      Here, the Defendant’s crime was extremely serious. The Defendant

pled guilty to participating in a conspiracy to distribute a significant amount

of methamphetamine. As noted by the Government, the Defendant—in just

one month—distributed and possessed with intent to distribute more than

7,500 individual user quantities of methamphetamine. [Doc. 208 at 41; see

also Doc. 113: PSR at ¶ 74]. Additionally, the Defendant was subjected to a

number of sentencing enhancements, for admittedly possessing two loaded

firearms during the offense, for maintaining a premises for storing or

distributing a controlled substance, and for making a credible threat to use

violence against the DEA agent investigating his crimes. [Doc. 113: PSR at


                                        7
¶¶ 72-74]. While the Defendant admittedly has a good record of institutional

work history [see Doc. 206 at 15; Doc. 208 at 42], analysis of the relevant §

3553(a) sentencing factors—including the need for the sentence to reflect

the true extent and seriousness of the Defendant’s offense, to promote

respect for the law, to provide just punishment, to afford adequate

deterrence, and to protect the public from the Defendant’s further crimes—

leads the Court to conclude that the pronounced sentence of 188 months

continues to be appropriate. Further, the Defendant has completed less than

one third of his required sentence.          The Defendant’s record during

imprisonment is well outweighed by these other factors. Allowing his early

release would create an unprecedented and unwarranted sentencing

disparity with other similarly situated defendants within the District.

      In sum, the Court finds that there are no “extraordinary and compelling

reasons” for the Defendant’s release and that analysis of the relevant §

3553(a) factors continue to weigh in favor of his continued incarceration.

Accordingly, the Defendant’s Motion for Compassionate Release is denied.




                                       8
     B.    Motion to Seal

The Government moves the Court for leave to file under permanent seal the

BOP medical records [Doc. 209] filed in support of its Response to the

Defendant’s Motion for Sentence Reduction. [Doc. 210].

     Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting

its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Government’s motion. The Government filed its motion on

March 18, 2021, and such motion has been accessible to the public through

the Court’s electronic case filing system since that time.      Further, the

Government has demonstrated that the subject medical records contain

sensitive information concerning the Defendant and that the public’s right of

access to such information is substantially outweighed by the Defendant’s

competing interest in protecting the details of such information. See United

States v. Harris, 890 F.3d 480, 492 (4th Cir. 2018). Finally, having


                                     9
considered less drastic alternatives to sealing the documents, the Court

concludes that sealing of these medical records is necessary to protect the

Defendant’s privacy interests.

     IT IS, THEREFORE, ORDERED that the Defendant’s Motion for

Compassionate Release [Doc. 206] is DENIED.

     IT IS FURTHER ORDERED that the Government’s Motion to Seal

Exhibit to Response [Doc. 210] is GRANTED, and the medical records

submitted in support of the Government’s Response [Doc. 209] shall be filed

under seal and shall remain under seal until further Order of the Court.

     IT IS SO ORDERED.



                         Signed: April 30, 2021




                                          10
